Someppi, J. (concurring).
As one who is sensitive to the necessity for the prompt and effective prosecution of those charged with crime, I reluctantly agree to reverse.
*282Although unreasonable delays in prosecution are looked upon with the greatest disfavor, the absence of a showing of good cause for the delay, without more, cannot be equated with fault.
Jasen, J. (concurring in result). By constraint and with the greatest reluctance — based on the very long period of delay— I agree to reverse.
The District Attorney has a well-determined responsibility for bringing to trial or other disposition all criminal cases. Indeed, it is his unquestioned duty to observe the constitutional mandate guaranteeing a defendant a speedy trial, and no less to protect the People’s interest in the expeditious prosecution of the guilty.
At a time when those concerned with the administration of criminal justice are attempting to expedite all criminal proceedings, the insufficiently explained 45-month delay in bringing the defendants to trial is intolerable.
Chief Judge Ftjld and Judge Gibson concur with Judge Bergan ; Judge Scileppi concurs in a memorandum, and Judge Jasen concurs in result in a separate memorandum in which Judge Breitel concurs; Judge Burke taking no part.
Judgment reversed, etc.